EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT is made and entered into as of this 4th day of January, 2008, by and between CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a Delaware corporation with offices at 401 E. Las Olas Boulevard, Suite 1560, Fort Lauderdale, Florida 33301(the “Corporation”), and Hagai Shechter, an individual residing at 211-189th Street, Sunny Isles Beach, Fl. 33160 (the “Employee”), under the following circumstances: RECITALS: A.The Corporation desires to secure the services of the Employee upon the terms and conditions hereinafter set forth; and B.The Employee desires to render services to Options Newsletter, inc. (or any successor thereof) (“ONI”), a subsidiary of the Corporation located at 240 Old Federal Highway, Suite 100, Hallandale Beach, Fl 33009, upon the terms and conditions hereinafter set forth. C.The Employee has been offered a position with the Company which is of the nature that Employee will either generate or be entrusted with information, ideas and materials pertaining to the Corporation. NOW, THEREFORE, the parties mutually agree as follows: 1.Employment. The Corporation hereby employs the Employee and the Employee hereby accepts employment as an employee of the Corporation, subject to the terms and conditions set forth in this Agreement. 2.Duties. The Employee shall serve as President of ONI, a subsidiary of the Corporation, and shall devote substantially all of his time to perform his duties as President of ONI and perform such other tasks, consistent with his position, as may be, from time to time, assigned to him by the Chief Operating Officer of the Corporation. The Employee shall report directly to the Chief Operating Officer of the Corporation. 3.Term of Employment.
